Citation Nr: 0916266	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-30 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
limitation of range of motion and Raynaud's syndrome, as 
residuals of a fracture of the right ring finger.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 





INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision in which the RO 
assigned an increased 20 percent rating for the Veteran's 
right finger disability, effective November 15, 2005.  The 
Veteran perfected an appeal with the assigned disability 
rating.  The Board remanded the case back to the RO to afford 
the Veteran a Travel Board hearing, per the Veteran's 
request.  The Veteran was scheduled for a Travel Board 
hearing before a Veterans Law Judge at the RO in March 2009, 
but he failed to appear.  The hearing notice was not returned 
as undeliverable, and no further communication was received 
from the Veteran regarding the hearing request or his failure 
to appear.  Thus, the hearing request is deemed withdrawn. 
See 38 C.F.R. § 20.704 (2008).

For the reasons explained below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

The most recent VA examination report associated with the 
claims file is dated in March 2006, over three years ago.  

In view of the fact that over three years have passed since 
the Veteran's March 2006 VA examination, and the fact that, 
in a September 2006 statement from the Veteran, it is alleged 
that the symptomatology associated with the service-connected 
right finger disability presents a greater degree of 
impairment than the currently assigned evaluation reflects, 
the Board has determined that a VA examination is warranted 
in order to fully and fairly evaluate the Veteran's claim for 
entitlement to an increased disability rating for limitation 
of range of motion and Raynaud's, residuals of fracture of 
right ring finger.  See Littke v. Derwinski, 1 Vet. App. 90, 
93 (1990) (noting that remand may be required if record 
before the Board contains insufficient medical information 
for evaluation purposes).

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of his claims.  38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notices of the date and time of 
the examination sent to the Veteran by the pertinent VA 
medical facility.

The claims file contains a progress note from the Altoona VA 
Medical Center (VAMC) dated in March 2006.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, on remand, the RO must obtain all 
outstanding pertinent medical records from the above VAMC, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008) as regards requesting records from Federal facilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request that he provide names, 
addresses and dates of treatment for all 
health care/medical providers from whom 
he has received treatment for his 
limitation of motion and Raynaud's 
syndrome, as residuals of a fractured 
right ring finger, since March 2006.  The 
RO/AMC should obtain all outstanding 
records of evaluation and/or treatment of 
the Veteran from the Altoona VAMC since 
March 2006.  After securing the necessary 
authorizations for release of 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
identified by the Veteran.  All records 
and/or responses received should be 
associated with the claims file.

2.  Schedule the Veteran for an 
examination in order to determine the 
current severity of his limitation of 
range of motion and Raynaud's syndrome, 
as residuals of a fracture of right ring 
finger.  The RO should make the claims 
file available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  The 
examiner should indicate this fact in the 
examination report.  The examiner should 
perform all studies deemed appropriate, 
and set forth all findings in detail in 
the examination report.  Based on the 
examination of the Veteran and a review 
of the claims folder, the examiner is 
asked to address the following questions:

a.  Is the Veteran's residuals of a 
fractured right ringer manifested by 
attacks of sequential color changes of 
the digit (or digits) of the right hand 
lasting minutes to hours, sometimes with 
pain and paresthesias?  If so, please 
identify the specific digit or digits 
involved.  

b.  If the answer to question "a" is 
yes, please specify whether the attacks 
affecting the digit (or digits) involved 
are precipitated by exposure to cold, or 
by emotional upsets; and, if such attacks 
occur at least daily.

c.  Is the Veteran's residuals of a 
fractured right ring finger manifested by 
two or more digital ulcers?  If so, 
please identify the specific digit or 
digits involved.

d.  Is the Veteran's residuals of a 
fractured right ring finger manifested by 
autoamputation of one or more digits?  If 
so, please identify the digit or digits 
involved.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the Veteran's claim on 
the merits.  

If any determination remains adverse to 
the Veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

